This is an appeal from an order of the Circuit Court for Seminole County dismissing, on motion of defendants, appellees here, the amended bill of complaint filed by the appellants in said Circuit Court. The sole assignment of error is that the court below erred in dismissing the amended bill. After due hearing and consideration, the Court is of the opinion that the amended bill was not entirely without equity and that said assignment of error was well taken.
As the court cannot foresee what questions may be presented for decision by further pleadings and proof in this cause in the court below, the Court deems it unnecessary at this time to discuss and rule upon the somewhat numerous questions which have been so ably presented and argued in the briefs and argument of counsel for the respective parties, some of which may be materially changed or entirely eliminated when the evidence is taken.
Taking all of the allegations of the amended bill, which are well pleaded, as being true, which must be done on motion to dismiss, the bill is not without equity, and the order appealed from must be and is hereby accordingly reversed and the cause remanded.
WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.
                   ON PETITION FOR REHEARING.